Case 2:16-cv-00788-TS-DBP Document 59 Filed 07/08/19 PageID.1292 Page 1 of 8




 Brent O. Hatch (5715)
 Mark F. James (5295)
 Mitchell A. Stephens (11775)
 HATCH, JAMES & DODGE, P.C.
 10 W. Broadway, Suite 400
 Salt Lake City, Utah 84101
 Telephone: (801) 363-6363
 Facsimile: (801) 363-6666

 Attorneys for Snow Christensen & Martineau, P.C. & Rodney R. Parker

                   IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

 ALICIA ROHBOCK; RUBY JESSOP;
 SUSAN BROADBENT; GINA ROHBOCK;
 NOLAN BARLOW; JASON BLACK; MAY
 MUSSER; HOLLY BISTLINE; LAWRENCE
                                    SNOW CHRISTENSEN & MARTINEAU,
 BARLOW;       STEVEN DOCKSTADER;
                                        P.C. AND RODNEY R. PARKER’S
 MARVIN COOKE; HELEN BARLOW;
                                      MOTION TO DISMISS PLAINTIFFS’
 VERGEL BARLOW; CAROLE JESSOP;
                                          AMENDED COMPLAINT AND
 BRIELL LIBERTAE DECKER       f/k/a
                                          MEMORANDUM IN SUPPORT
 LYNETTE WARNER; AMY NIELSON;
 SARAH ALLRED; THOMAS JEFFS; and
 JANETTA JESSOP
                                    Civil No. 2:16-cv-00788-EJF
      Plaintiffs,
 vs.
                                    Judge Ted Stewart
 WARREN STEED JEFFS; RODNEY R.
 PARKER; SNOW CHRISTENSEN &
 MARTINEAU, P.C.; and JOHN DOES I
 THROUGH X
      Defendants.


       Pursuant to Federal Rules of Civil Procedure 12(b)(6), 41(b), and 8(a)(1), Snow

Christensen & Martineau, P.C. and Rodney R. Parker (collectively “SCM”) hereby submit this

Motion to Dismiss Plaintiffs’ Amended Complaint.
Case 2:16-cv-00788-TS-DBP Document 59 Filed 07/08/19 PageID.1293 Page 2 of 8




                                        INTRODUCTION

       The Amended Complaint (the “Complaint”) is not a “short and plain statement” as required

by Fed. R. Civ. P. 8(a)(2). To the contrary, it is a 127-page, single-spaced rant, complete with

references to “Hitler,” “Nazis,” “African American slaves,” and “the most egregious and shocking

example of conduct unbecoming of a member of the Bar in American history.” [See Dkt. 58].

“Something labeled a complaint but written more as a press release, prolix in evidentiary detail,

yet without simplicity, conciseness and clarity as to whom plaintiffs are suing for what wrongs,

fails to perform the essential functions of a complaint.” Mann v. Boatright, 477 F.3d 1140, 1148

(10th Cir. 2007). Likewise, “[a] rule 8 pleading is not the proper place for the plaintiff to plead all

of the evidence or to fully argue the claims.” Chavez v. Huerfano County, 195 Fed. Appx. 728,

730 (10th Cir. 2006) (affirming dismissal under Rule 8). Yet the Complaint purports to either quote

or summarize legal authorities for pages on end. [See, e.g., id. at ¶¶ 11(a)-(l); 23, 46-59, 86 ].

       Remarkably, Plaintiffs’ Complaint has become so complex that even they cannot track

their own theories. For example, Plaintiffs’ seventh claim for relief is “Aiding and Abetting the

Commission of Felonies.” [Dkt. 58 at ¶¶199-202]. Plaintiffs allege that SCM is liable under 18

U.S.C. § 2 because it “facilitated the commission” of Warren Jeffs’ misconduct. [See id. ¶199].

However, Plaintiffs already have lost that issue. The original Motion to Dismiss recognized that

the Supreme Court has “decline[d] to rely on 18 U.S.C. §2 as the basis for recognizing a private

aiding and abetting right of action.” [Dkt. 11 at 18-19 (quoting Central Bank of Denver, NA v.

First Interstate Bank of Denver, N.A., 511 U.S. 164, 190-91 (1994)]. In response, Plaintiffs

admitted their error and “stipulated to the dismissal of this cause of action.” [See, e.g., Dkt. 37

(Mem. Decision) at 18]. That stipulated dismissal was not appealed, let alone reversed. Yet, the



                                                  2
Case 2:16-cv-00788-TS-DBP Document 59 Filed 07/08/19 PageID.1294 Page 3 of 8




claim inexplicably now has been repeated. Cf. Fed. R. Civ. P. 11. Other errors also abound in the

Complaint. [See, e.g., Dkt. 58 at ¶ 8 (alleging venue pursuant to Fed. R. Civ. P. 98 – a rule that

does not exist); id. at ¶ 2(j) (naming Derrell Barlow as a party, despite Tenth Circuit’s affirmance

of his dismissal)].

        Even if Plaintiffs were appearing pro se, their Complaint is so faulty that dismissal would

be appropriate. Chavez v. Huerfano County, 195 Fed. Appx. 728, 730 (10th Cir. 2006) (dismissing

26-page pro se complaint). With counsel, Plaintiffs’ Complaint is inexcusable. It should be

dismissed. See, e.g., Fed. R. Civ. P. 41(b) (“If the plaintiff fails to . . . comply with these rules or

a court order, a defendant may move to dismiss the action or any claim against it.”); Nasious v.

Two Unknown BICE Agents, 492 F.3d 1158, 1161 (10th Cir. 2007) (“[A] failure to satisfy Rule 8

can supply a basis for dismissal; Rule 41(b) specifically authorizes a district court to dismiss an

action for failing to comply with any aspect of the Federal Rules of Civil.”).

                                            ARGUMENT

I.      THE COMPLAINT SHOULD BE DISMISSED.

        “A rule 8 pleading is not the place for the plaintiff to plead all of the evidence or to fully

argue the claims.” Chavez, 195 Fed. Appx. at 730 (affirming dismissal). “Something labeled as a

complaint but written more as a press release, prolix in detail, yet without simplicity, conciseness

and clarity as to whom plaintiffs are suing for what wrongs, fails to perform the essential functions

of a complaint.”      Mann, 477 F.3d at 1148 (affirming dismissal of “99-page, single-spaced

pleading” because it was made “unintelligible ‘by scattering and concealing in a morass of

irrelevancies the few allegations that matter’”). “It is not the role of either the court or the




                                                   3
Case 2:16-cv-00788-TS-DBP Document 59 Filed 07/08/19 PageID.1295 Page 4 of 8




defendant to sort through a lengthy, conclusory, and poorly drafted complaint in order to construct

a cause of action.” Abdelsamed v. U.S., 13 Fed. Appx. 883, 884 (10th Cir. 2001).

       “[A] failure to satisfy Rule 8 can supply a basis for dismissal; Rule 41(b) specifically

authorizes a district court to dismiss an action for failing to comply with any aspect of the Federal

Rules of Civil.” Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe Cty. Justice Ctr., 492

F.3d 1158, 1161 (10th Cir. 2007). The Tenth Circuit repeatedly has affirmed a trial court’s

discretion to dismiss a complaint that violates rule 8(a). See generally Abdelsamed, 13 Fed. Appx.

at 884 (affirming dismissals of “a one hundred fifty-one page” complaint and amended “seventy-

six page” complaint); Abdelsamed v. Colorado, 6 Fed. Appx. 771, 772 (10th Cir. 2001) (affirming

dismissal of “a 103-page complaint”); Windsor v. Colorado Dept. of Corrections, 9 Fed. Appx.

967, 969-70 (10th Cir. 2001) (affirming dismissal because “the sheer volume of the complaint and

its attachments fail to give Defendants fair notice”); Muathe v. Fifth Third Bank, 627 Fed. Appx.

732, 733-34 (10th Cir. 2015) (dismissing “‘rambling’ fifty page[]” complaint).

       Plaintiffs’ Complaint is not short and plain. Rather, it is 482 paragraphs and 127-pages of

single-spaced ramblings. The “sheer volume of the complaint” makes it unwieldy to the point of

being a meaningless tool for conducting discovery or preparing for trial. Cf., Windsor, 9 Fed.

Appx. at 969-70. Indeed, Plaintiffs’ Complaint contains approximately 65,000 words. Many great

novels are shorter. For example, The Old Man and the Sea contains approximately 27,000 words,

The Great Gatsby contains approximately 47,000, and the Scarlet Letter approximately 63,000.

Plaintiffs’ Complaint is many things; it is not “short and plain.” Neither the Court nor SCM should

be burdened with a novel’s worth of hyperbole when trying to litigate the issues at hand.




                                                 4
Case 2:16-cv-00788-TS-DBP Document 59 Filed 07/08/19 PageID.1296 Page 5 of 8




        Furthermore, “[w]hile it is appropriate to state the legal theory upon which the factual

allegations are predicated . . . a complaint should not include legal arguments or a discussion of

case law.” In re Witaker, 2014 WL 1329363 at *4 (Bankr. D.N.M. Mar. 28, 2014); accord

Womack v. Ocwen Loan Srv, LLC, 2013 WL 5661128 at *1 (D. Colo. Oct. 17, 2013) (dismissing

complaint that included “legal arguments . . . which are not appropriately included in a

complaint”). In this case, Plaintiffs’ complaint is riddled with legal argument. Indeed, entire pages

of the Complaint are devoted to simply block quoting legal authorities. [See, e.g., Dkt. 58 at ¶¶

11(a)-(l); 23, 46-59, 86]. Answering such allegations would require full legal briefing from SCM,

not an “admi[ssion] or den[ial]” of the facts “asserted against it.” Fed. R. Civ. P. 8(b).

        When Plaintiffs’ counsel moved for admission pro-hac vice, they agreed to be bound by

and comply with all local rules and standards. Likewise, their Utah counsel (who is not identified

in the Complaint) retains the professional obligation to supervise counsel, oversee the litigation,

and file documents with the Court. See, e.g., Utah State Bar Advis. Op. Com. No. 17-04 (“The

pro hac vice attorney should give local counsel an opportunity to review all documents to be filed

with the court . . . [so] that local counsel can advise the client and the pro hac vice attorney about

any revisions that need to be made to the documents to comply with Utah law before local counsel

files them with the court . . . .”). Plaintiffs and their counsel have eschewed these obligations. Not

only do their filings violate the federal rules of civil procedure, they also do not come close to

complying with this Court’s specific rules. See, e.g., DUCivR 10-1 (“General Format of Papers”).

Their failure to make even a basic attempt at compliance is yet another reason for dismissal. Cf.

Byrd v. Sam’s Club, 312 F.3d 1190, 1195 (10th Cir. 2002) (“A district court undoubtedly has

discretion to sanction a party . . . for failing to comply with local or federal procedural rules.”).



                                                   5
Case 2:16-cv-00788-TS-DBP Document 59 Filed 07/08/19 PageID.1297 Page 6 of 8




       Plaintiffs’ Complaint should be dismissed pursuant to rule 41(a). Neither the Court nor

SCM should be forced to incur the burdens of Plaintiffs’ improper Complaint throughout the case.

II.    THE SEVENTH CLAIM FOR RELIEF HAS BEEN DISMISSED.

       Even ignoring the remainder of the Complaint, Plaintiffs’ seventh claim for relief is

frivolous.1

       The seventh claim for relief in Plaintiff’s original complaint was for “Aiding and Abetting

the Commission of Felonies.” [See Dkt. 2 at ¶¶193-94]. Plaintiffs relied on “18 U.S.C. § 2;

Rosemond v. United States, 134 S. Ct. 1240, 1245 (2014).” [Id. at ¶193]. SCM moved to dismiss

that claim. SCM recognized that the United States Supreme Court had “decline[d] to rely on 18

U.S.C. § 2 as the basis for recognizing a private aiding and abetting right of action.” Central Bank

Denver, N.A. v. First Interstate Bank of Denver, N.A., 511 U.S. 164, 190-91 (1994) (recognizing

a contrary ruling “would work a significant shift in settled interpretative principals regarding

implied causes of action.”).

       In response to SCM’s original motion, Plaintiffs did not dispute that their aiding and

abetting claim failed under established law. To the contrary, Plaintiffs declared as follows:

       [C]ounsel for plaintiffs has come to recognize that the specific averment that
       liability also attaches as a result of this joint commission under 18 U.S.C. 2 is
       misplaced; plaintiffs therefore concede that the Seventh Claim For Relief
       should be dismissed; plaintiffs offer to stipulate to the dismissal of that claim.

[Dkt. 26 at xx (emphasis added)]. Given the binding precedent and Plaintiffs’ own concessions,

the Court then dismissed Plaintiffs’ aiding and abetting claim. The Court’s ruling was simple:




1
 Plaintiffs’ claim fails the rule 11 standard. See Fed. R. Civ. P. 11(b). While a rule 11 letter and
attendant sanctions would be appropriate, SCM and its counsel instead simply seek dismissal.


                                                 6
Case 2:16-cv-00788-TS-DBP Document 59 Filed 07/08/19 PageID.1298 Page 7 of 8




               In their seventh cause of action, Plaintiffs claim that Defendants are civilly
       liable for aiding and abetting the commission of felonies. However, the Supreme
       Court has refused to rely on 18 U.S.C. § 2 “as the basis for recognizing a private
       aiding and abetting right of action.” Counsel for Plaintiffs has stipulated to the
       dismissal of this cause of action. Therefore, this claim is dismissed.

[Dkt. 37 at 18].

       Plaintiffs did not appeal the stipulated dismissal of their aiding and abetting claim.

Certainly, that dismissal was not reversed by the Tenth Circuit. See generally Bistline v. Parker,

918 F.3d 849 (10th Cir. 2019). Thus, in addition to failing under Supreme Court precedent, the

claim also is now subject to the appellate mandate rule. See, e.g., SCO Group, Inc. v. Novell, Inc.,

2010 WL 413836 at *1 (D. Utah Jan. 28, 2010) (“[T]he mandate rule prevents a court from

considering an argument that could have been, but was not, made on appeal.”).

       Despite binding authority from the Supreme Court, Plaintiffs’ own concession, and the un-

appealed dismissal from this Court, Plaintiffs’ Complaint again includes a claim under 18 U.S.C.

§ 2 for aiding and abetting the commission of felonies. Indeed, the Complaint appears to have

copied and pasted previously dismissed allegations. [Compare Dkt. 2 at ¶ ¶193-94 (asserting

claim) with Dkt. 58 at ¶¶ 199, 202 (same)]. As before, Plaintiffs’ claim is meritless. It has been –

and should again be – dismissed with prejudice.

                                         CONCLUSION

       “A rule 8 pleading is not the place for the plaintiff to plead all of the evidence or to full

argue the claims.” Chavez, 195 Fed. Appx. at 730. Nor is it an excuse to include claims already

dismissed. This Motion should be grated, and Plaintiffs’ claims dismissed.




                                                  7
Case 2:16-cv-00788-TS-DBP Document 59 Filed 07/08/19 PageID.1299 Page 8 of 8




      Dated this 8th day of July, 2019

                                    HATCH, JAMES & DODGE, P.C.

                                    /S/ Mitchell A. Stephens
                                    Brent O. Hatch
                                    Mark F. James
                                    Mitchell A. Stephens




                                              8
